Title: Press Warrant, 10 October 1755
From: Washington, George
To: Hazel, Powell



[Winchester, 10 October 1755]

Press Warrant. viz.
By Virtue of the Power and authority to me given, as Commander in Chief of all the Forces now Raised &c.
I do hereby Impower you, Powell Hazel, to impress any Horse or Horses, for His Majesty’s Service, for the better transporting yourself to and from the Fort, wherein William Vance and Company are Given under my hand, this 10th of October, 1755.

G:W.


A Copy of this was given James Sands, for going to the Fort, wherein Hill and Vanmerten were.

